Citation Nr: 9928473	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for upper respiratory lung 
condition.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served in the military from December 1943 to 
February 1946.

In January 1998 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim for service connection for upper respiratory 
lung infection.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  The veteran's appeal is now 
before the Board for resolution.  


FINDING OF FACT

There is no competent medical evidence even suggesting that 
the veteran has a current upper respiratory lung condition.


CONCLUSION OF LAW

The claim for service connection for an upper respiratory 
lung condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran indicated that personnel at the VA Medical Center 
(VAMC) in Charleston, South Carolina informed him that he was 
service connected for an upper respiratory lung condition.  
The veteran indicated that he was unaware of being service 
connected for this condition, but as he was not receiving 
compensation, he decided to submit a claim.  The veteran 
alleges that this condition existed during his service career 
in 1946, but his service medical records (SMRs) are 
completely negative for any pulmonary or respiratory 
condition.  The veteran's SMRs indicate that he underwent a 
Tonsillectomy in April 1945.  He is currently service-
connected for this condition, and has been assigned a 0 
percent disability evaluation.  Due to the fact that the VA 
rating schedule did not have a code for tonsillectomy in past 
years, VA staff used the diagnostic code for an upper 
respiratory condition, Diagnostic Code 6599, by analogy.  
This is why the veteran's VA medical records mistakenly 
indicate that he is service connected for an upper 
respiratory condition.

The veteran submitted VA outpatient treatment records from 
June 1993, that indicate he underwent an exercise stress 
thallium myocardial perfusion study.  This study took place 
because the veteran complained of shortness of breath and 
tightness in his chest.  The examiner noted that the study 
was halted due to fatigue, but that the veteran complained of 
no symptoms of chest pain or shortness of breath during the 
course of the study.  There was a heart rate response from 82 
to 136 beats per minute, and the veteran's blood pressure 
ranged from 198/98 to 230/76.  The examiner diagnosed the 
veteran with an interior septal wall defect.  These treatment 
records contain no diagnosis of an upper respiratory lung 
condition. 

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  However, a preliminary determination that must be 
made in a case involving a claim for service connection is 
whether the claim is "well grounded."  A claim is "well 
grounded" if it is "plausible, meritorious on its own or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden 
of showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

There is no medical evidence whatsoever to support the 
veteran's contention that he currently suffers from an upper 
respiratory lung condition.  The veteran's SMRs are negative 
for any type of respiratory condition.  There are no private 
treatment reports of record and VA treatment records from 
1993 do not show such a diagnosis.  There is also no recent 
medical evidence of record providing a present-day indication 
of the veteran's respiratory status.  In the absence of 
competent evidence of the claimed disability (and, if so, of 
a nexus between that disability and the veteran's military 
service), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Although the veteran alleges that he currently has an upper 
respiratory disability, and that such condition was present 
while he was in the military in 1946, he does not have the 
expertise or training to give a competent opinion either as 
to diagnosis of a current upper respiratory lung disability 
or as to a relationship between that disability and service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, even accepting as credible the veteran's 
assertions that he experienced respiratory problems while in 
service, as he contends, his claim for service connection is 
not plausible in the absence of competent evidence of current 
disability and of a nexus between that disability and 
service.  The Board emphasizes that a well-grounded claim 
must be supported by evidence and not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for an upper respiratory lung  disability 
is well grounded, VA is under no "duty to assist" him in 
developing the evidence pertinent to his claim.  See Epps, 
126 F.3d at 1468.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.2d 1483, 1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
May 1998 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion as sufficient to inform him of 
the type of evidence that is necessary to make his claim well 
grounded and warrant full consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim, and the reasons why his current claim 
is inadequate.  See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for an upper respiratory 
lung condition is denied.



		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

 

